Citation Nr: 1113323	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  08-11 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral plantar fasciitis.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1991 to July 2001.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in December 2006 of a Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  


REMAND

The Veteran asserts that his current foot problems, which he describes as plantar fasciitis, are related to service.  In December 2010, the Veteran testified that he was diagnoses with plantar fasciitis at the William Beaumont Army Medical Center in El Paso, Texas. 

VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency unless the records sought do not exist or that further efforts to obtain those records would be futile. 38 C.F.R. § 3.159(c)(2).  In this case, the Veteran has provided enough information to warrant another request for relevant Federal records under the duty to assist.  









Accordingly, the case is REMANDED for the following action:

1.  Request records from the William Beaumont Army Medical Center in El Paso, Texas, from 2005.  If the records do not exist or that further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  If relevant records are obtained, determine whether there is competent medical evidence of record to decide the claim, and, if not, afford the Veteran a VA examination and obtain a VA medical opinion under the duty to assist. 

3.  After the development has been completed, adjudicate the claim.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


